IN THE
                        TENTH COURT OF APPEALS

                               No. 10-12-00165-CV

                           IN RE PHYLLIS ARNOLD


                               Original Proceeding


                         MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.



                                       AL SCOGGINS
                                       Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Denied
Opinion delivered and filed May 23, 2012
[OT06]